Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (PGPUB 8,743,215 B1).
	As to claim 1, Lee (Figs. 3, 4) teaches, a computer-implemented method  (Fig. 4) comprising:
obtaining, by one or more processing units (mura detector 400 and test image supplier 200), a plurality of proposed regions (candidate area) from a plurality of images (image information from test image) taken for a display panel (display panel 100)(col 4 lines 9-14 and step S10, S20 in Fig. 4), wherein each proposed region in the plurality of proposed regions includes a suspected defect on the display panel (col 6 lines 24-329: i.e. mura candidate area);
determining, by one or more processing units, at least two proposed regions (i.e. area for white spot mura 110 and area for black spot mura 120) from the plurality of proposed regions that deserve to be superimposed based on a set of conditions (i.e. condition being shape and area of the mura, col 4 lines 32-39); and
superimposing, by one or more processing units, the at least two proposed regions for acquiring an enhanced defect (i.e. merged mura of white and black spot muras)(col 5 lines 24-34).

	As to  claim 2, Lee (Fig. 4) teaches, wherein the set of conditions comprises that the at least two proposed regions refer to a same area of the display panel (col 5 lines 24-34: i.e. black and white muras being in adjacent pixels).

	As to claim 3, Lee (Fig. 4) teaches, wherein the set of conditions further comprises that each of the at least two proposed regions has a confidence degree between a first threshold (kind) and a second threshold (size), wherein the confidence (i.e. mura is classified as the final mura according to the kinds and size of the mura)(col 5 lines 49-57 and col 7 lines 47-53).

As to claim 4, Lee (Fig. 2) teaches, wherein the at least two proposed regions referring to the same area of the display panel have similar coordinates (adjacent pixels) on at least one corresponding point (col 5 lines 24-34).

As to claim 5, Lee (Figs. 9, 10) teaches, at least two proposed regions referring to the same area of the display panel have similar size (Figs. 9, 10 show merged white and black spot muras being similar in shape and size).

As to claim 6, Lee (Figs. 9, 10) teaches, wherein the images are taken with different colors of backgrounds shown on the display panel (col. 6 lines 4-8: i.e. different grayscale values).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Safaee-Rad et al (PGPUB 2003/0059101 A1).

	As to claims 7, 14 and 20, Lee teaches the method of claim 1, but does not specifically teach wherein the images are taken with same color of backgrounds shown in different time slots on the display panel.
Safaee-Rad (Fig. 2) teaches, wherein the images are taken with same color (test image) of backgrounds shown in different time slots on the display panel (¶ 55: i.e. image is captured as a series of four portions).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Safaee-Rad’s moire suppression method and apparatus into Lee’s invention, so as to provide cost effective method of inspection (¶ 40).

	As to claim 8, Lee (Figs. 2, 4) teaches, a computer system (mura detector 400 and test image supplier 200) comprising: 
one or more processors (mura detector 400);
obtaining, by one or more processing units (mura detector 400), a plurality of proposed regions (candidate area) from a plurality of images (image information from test image) taken for a display panel (display panel 100)(col 4 lines 9-14 and step S10, S20 in Fig. 4), wherein each proposed region in the plurality of proposed regions includes a suspected defect on the display panel (col 6 lines 24-329: i.e. mura candidate area);
(i.e. area for white spot mura 110 and area for black spot mura 120) from the plurality of proposed regions that deserve to be superimposed based on a set of conditions (i.e. condition being shape and area of the mura, col 4 lines 32-39); and
superimposing the at least two proposed regions for acquiring an enhanced defect (i.e. merged mura of white and black spot muras)(col 5 lines 24-34).
Lee does not specifically teach a memory and instructions.
Safaee-Rad (Fig. 2) teaches, a memory (disk drive 280 and random access memory 270) coupled to at least one of the processors (¶ 30); and 
a set of computer program instructions (software) stored in the memory and executed by at least one of the processors to perform a method (¶ 34: i.e. (software configurations are suitable for use with the present invention”) comprising: 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Safaee-Rad’s moire suppression method and apparatus into Lee’s invention, so as to provide cost effective method of inspection (¶ 40).

	As to  claim 9, Lee (Fig. 4) teaches, wherein the set of conditions comprises that the at least two proposed regions refer to a same area of the display panel (col 5 lines 24-34: i.e. black and white muras being in adjacent pixels).

	As to claim 10, Lee (Fig. 4) teaches, wherein the set of conditions further comprises that each of the at least two proposed regions has a confidence degree (kind) and a second threshold (size), wherein the confidence degree indicates a probability of existence of the suspected defect (i.e. mura is classified as the final mura according to the kinds and size of the mura)(col 5 lines 49-57 and col 7 lines 47-53).

As to claim 11, Lee (Fig. 2) teaches, wherein the at least two proposed regions referring to the same area of the display panel have similar coordinates (adjacent pixels) on at least one corresponding point (col 5 lines 24-34).

As to claim 12, Lee (Figs. 9, 10) teaches, at least two proposed regions referring to the same area of the display panel have similar size (Figs. 9, 10 show merged white and black spot muras being similar in shape and size).

As to claim 13, Lee (Figs. 9, 10) teaches, wherein the images are taken with different colors of backgrounds shown on the display panel (col. 6 lines 4-8: i.e. different grayscale values).

	As to claim 15, Lee (Fig. 1) teaches, a computer program product (Fig. 1) comprising:
obtaining, by one or more processing units (mura detector 400 and test image supplier 200), a plurality of proposed regions (candidate area) from a plurality of images (image information from test image) taken for a display panel (display panel 100)(col 4 lines 9-14 and step S10, S20 in Fig. 4), wherein each proposed region in (col 6 lines 24-329: i.e. mura candidate area);
determining at least two proposed regions (i.e. area for white spot mura 110 and area for black spot mura 120) from the plurality of proposed regions that deserve to be superimposed based on a set of conditions (i.e. condition being shape and area of the mura, col 4 lines 32-39); and
superimposing the at least two proposed regions for acquiring an enhanced defect (i.e. merged mura of white and black spot muras)(col 5 lines 24-34).
Lee does not specifically teach a memory and instructions.
Safaee-Rad (Fig. 2) teaches, a computer readable storage medium (disk drive 280 and random access memory 270) having program instructions (¶ 34: i.e. (software configurations are suitable for use with the present invention”) being executable by a computer (computer) to cause the computer to perform a method (¶ 34). 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Safaee-Rad’s moire suppression method and apparatus into Lee’s invention, so as to provide cost effective method of inspection (¶ 40).

	As to claim 16, Lee (Fig. 4) teaches, wherein the set of conditions comprises that the at least two proposed regions refer to a same area of the display panel (col 5 lines 24-34: i.e. black and white muras being in adjacent pixels).

	As to claim 17, Lee (Fig. 4) teaches, wherein the set of conditions further comprises that each of the at least two proposed regions has a confidence degree between a first threshold (kind) and a second threshold (size), wherein the confidence degree indicates a probability of existence of the suspected defect (i.e. mura is classified as the final mura according to the kinds and size of the mura)(col 5 lines 49-57 and col 7 lines 47-53).

As to claim 18, Lee (Fig. 2) teaches, wherein the at least two proposed regions referring to the same area of the display panel have similar coordinates (adjacent pixels) on at least one corresponding point (col 5 lines 24-34).

As to claim 19, Lee (Figs. 9, 10) teaches, wherein the images are taken with different colors of backgrounds shown on the display panel (col. 6 lines 4-8: i.e. different grayscale values).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691